Citation Nr: 0810554	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-21 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of fractures of the right tibia and 
fibula with traumatic arthritis of the right ankle.

2.  Entitlement to service connection for left knee 
disability, to include as secondary to the veteran's service-
connected residuals of fractures of the right tibia and 
fibula with traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1945 to April 1947, and in the United States 
Army from May 1951 to June 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2008.  A 
transcript of the hearing is of record.

A motion to advance this case on the docket due to advanced 
age was granted by the Board in March 2008.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The Board notes that in a written communication received in 
May 2005, the veteran reported that he had been diagnosed 
with congestive heart failure and chronic obstructive 
pulmonary disease that he contended were brought on by the 
stress he had experienced with his service-connected right 
ankle over the past twenty years.  This raises an informal 
claim for service connection on a secondary basis for 
congestive heart failure and chronic obstructive pulmonary 
disease, to which the RO has not yet responded.  The issue is 
therefore referred to the RO for appropriate action.





FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the right tibia 
and fibula with arthritis of the right ankle are manifested 
by limitation of motion that more nearly approximates marked 
than moderate.

3.  A chronic disorder of the left knee was not present 
within one year following the veteran's separation from 
active duty, is not etiologically related to service, and is 
not etiologically related to the service-connected residuals 
of fractures of the right tibia and fibula with traumatic 
arthritis of the right ankle.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
not higher, for the residuals of fractures of the right tibia 
and fibula with traumatic arthritis of the right ankle have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5270, 
5271 (2007).

2.  Left knee disability was not incurred in or aggravated by 
active service, the incurrence or aggravation of arthritis of 
the left knee during such service may not be presumed; and 
left knee disability is not proximately due to or the result 
of the veteran's service-connected residuals of fractures of 
the right tibia and fibula with traumatic arthritis of the 
right ankle.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in July 2003 and March 2006.  Although he was not 
specifically informed in either letter that he should submit 
any pertinent evidence in his possession, he was informed of 
the evidence that would be pertinent and requested to submit 
such evidence or to provide the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that the letters 
put him on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Although complete required notice was not sent until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  Moreover, the failure to provide earlier 
notice with respect to the disability-rating and effective-
date elements of the service connection claim is clearly 
harmless in view of the Board's determination herein that 
service connection is not warranted for left knee disability.  
As explained below, the Board has determined that an 
increased rating is warranted for the residuals of fractures 
of the right tibia and fibula.  There has been no unfavorable 
determination with respect to the effective-date element of 
this claim.  The veteran has had ample opportunity to submit 
or identify evidence pertinent to this element of the claim.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily 
life; and that, if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  

The Board notes that the notice the veteran received as 
regards the residuals of fractures of the right tibia and 
fibula with traumatic arthritis of the right ankle claim was 
not entirely consistent with the requirements of Vazquez.  
The Board notes that the veteran was informed of the 
schedular criteria for evaluating the disability in the 
Statement of the Case.  In the March 2006 letter, he was 
informed of the types of evidence that he should submit or 
identify, to include statements from individuals with 
knowledge of how the disability affects the veteran and 
statements from employers concerning any impact of the 
disability on his employment.  This is not a case in which a 
noticeable worsening in the disability would not result in an 
increased schedular rating.  The Board believes that the 
notice provided to the veteran is in substantial compliance 
the requirements of Vazquez.  Moreover, the Board believes 
that any deficiency in the notice was not prejudicial to the 
appellant because he and his representative have demonstrated 
sufficient actual knowledge of these requirements in the 
veteran's May 2004 notice of disagreement; written statements 
submitted by the veteran in July 2003 and August 2003; and 
the testimony of the veteran and oral advocacy by the 
veteran's representative at the Travel Board hearing in 
February 2008.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded appropriate 
VA examinations in response to his claims.  The veteran has 
not identified any other evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  


A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

The veteran contends that his service-connected residuals of 
fractures of the right tibia and fibula with traumatic 
arthritis of the right ankle are more severe than the current 
10 percent rating reflects.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The veteran's right ankle arthritis is currently assigned a 
10 percent rating under Diagnostic Codes 5010, 5271.  The 
veteran has been in receipt of a 10 percent evaluation under 
these diagnostic codes since a September 1991 RO decision 
assigned that rating effective January 28, 1991, well before 
the veteran filed the increased rating claim here on appeal 
in October 2002.  Previously, the disability was evaluated as 
noncompensably disabling from the effective date of service 
connection, June 17, 1953.

Having examined the evidence in this case, the Board 
concludes that a 20 percent rating is warranted under 
Diagnostic Code 5271.  

On VA examination in March 2004, the examiner found severe 
enlargement of the right ankle joint with significant 
swelling to the point where "all the normal landmarks" were 
obscured.  The examiner also found slight erythema with 
multiple small broken veins around the right ankle, and edema 
that extended slightly into the proximal dorsal foot.  The 
examiner reported that the veteran could plantar flex the 
right ankle to10 degrees and dorsiflex to 10 degrees.  
Eversion was only three to four degrees on the right ankle; 
inversion was absent.  The examiner reported that there was 
no additional limitation in range of motion with repetitive 
use on examination.  When the veteran was in neutral position 
without weight bearing, the examiner noted that he had 
significant eversion of the right forefoot and genu valgus of 
the right ankle.  The examiner noted that the veteran had an 
antalgic gait.  The examiner reported that the veteran was 
ambulatory with a four quad cane.  When walking or bearing 
weight, the veteran had his right foot significantly everted, 
and he bore weight along the whole medial aspect of his foot 
and heel.  Also, the examiner reported, the veteran kept his 
ankle stiff when walking and when picking his foot up to take 
a step.  The examiner also found significant tenderness to 
palpation along the medial malleolus superior aspect, as well 
as along the entire lateral malleolus around all aspects.  
The examiner furthermore reported overall bony enlargement 
and a large bony prominence in the medial aspect of the ankle 
near the medial malleolus.

The examiner noted that X-rays taken of the right ankle 
revealed joint space narrowing and increased sclerosis 
associated with the bones of the right ankle joint with 
fusion at multiple levels, particularly along the talar dome 
and posteriorly.  She diagnosed severe degenerative or 
traumatic arthritis of the right ankle.

Other evidence VA received from private treatment providers 
in October and November 2003 and in January 2004 indicates 
that the veteran's right ankle arthritis had been as severely 
disabling as found on examination in March 2004 since the 
date the veteran filed his increased rating claim in October 
2002.

On VA examination in May 2007, the examiner found a minimal 
enlargement above malleoli on the right ankle when compared 
to the left ankle.  The veteran's right ankle was slightly 
darker in color than his left ankle.  The examiner reported 
dorsiflexion of the right ankle at 21 degrees and plantar 
flexion of the right ankle at 20 degrees.  The examiner 
termed this a restricted range of motion.  He added, in 
conclusion, that he was unable to determine additional 
limitation of function due to repetitive use or during flare-
ups without resorting to mere speculation.  Eversion and 
inversion were normal.  The examiner reported that there was 
no additional limitation in range of motion with repetitive 
use on examination.  The examiner reported that when the 
veteran was in the neutral position without weight bearing, 
he did not have any significant valgus or varus deformities 
of the foot.  The examiner found the veteran's posture to be 
erect but he reported that his gait was slightly listing to 
the left as he used a cane.  The veteran was found to be 
ambulatory with the regular non-quad cane.  The examiner 
reported that there was no significant tenderness to 
palpation along the lateral malleolus or the medial 
malleolus.  He diagnosed joint space narrowing and sclerosis 
associated with the right ankle joint, and minimal edema of 
the right ankle versus the left.  The examiner also concluded 
that fusion at multiple levels around the joint could not be 
excluded posteriorly and along the interosseus membrane 
distally between the distal fibula and tibia.  The examiner 
also wrote in conclusion that there was marked osteoarthritic 
disease of the right ankle with progressing hypertrophy; 
post-traumatic arthritis was suggested on the basis of the 
presence of screws in the tibia.

In the Board's opinion, the foregoing evidence satisfactorily 
establishes that the limitation of motion of the veteran's 
right ankle more nearly approximates marked than moderate.  
In this regard, the Board notes that marked limitation of 
motion was clearly shown on the March 2004 examination.  
Although the range of motion reported on the second VA 
examination indicated a greater range of motion than found in 
March 2004, the 2007 VA examiner failed to address all 
pertinent disability factors.  In the Board's opinion, the 
March 2004 VA examination report is more probative.  
Accordingly, the Board concludes that a 20 percent rating is 
warranted throughout the period of this claim.

The medical evidence consistently indicates that the veteran 
retains useful motion of his right ankle.  Therefore, the 
disability does not warrant a higher rating under Diagnostic 
Code 5270.  The evidence does not show that the fracture 
residuals have resulted in any right knee impairment so a 
separate compensable rating is not warranted for such 
impairment.  The Board has also considered whether a higher 
rating for this disability is warranted under any other 
diagnostic code but has found none.  Consideration has been 
given to assigning a staged rating; however, at no time 
during the period in question has the disability warranted 
more than a 20 percent rating.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the increased evaluation granted herein.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Service Connection

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his left knee disability was 
incurred due to his service-connected residuals of  fractures 
of the right tibia and fibula with traumatic arthritis of the 
right ankle.

Service medical records are negative for evidence of this 
claimed disability.  The veteran himself has testified that 
he first sought treatment for a left knee condition in 1991.  
Although the post-service medical evidence of record shows 
that the veteran currently has a left knee disability, there 
is no medical evidence of such a disorder until approximately 
50 years after the veteran's discharge from service or 
medical evidence suggesting that the veteran's left knee 
disability is etiologically related to service or service-
connected disability.  Moreover, a March 2004 VA examiner has 
opined that the veteran's current left knee disability is 
more likely than not unrelated to his service-connected right 
ankle disorder.  The VA examiner moreover concluded that 
given the veteran's age (77 at the time), it would be 
speculative to assume that the veteran's left knee arthritis 
was caused by anything other than the natural aging process.  
She furthermore noted that there was nothing in the pertinent 
medical-scientific literature to suggest that arthritis in 
one joint leads to arthritis in a different joint.

In essence, the evidence of a nexus between the veteran's 
current left knee disability and his military service or his 
service-connected right ankle disorder is limited to the 
statements of the veteran.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.


ORDER

An increased rating of 20 percent for residuals of fractures 
of the right tibia and fibula with traumatic arthritis of the 
right ankle is granted, subject to the criteria applicable to 
the payment of monetary benefits.

Entitlement to service connection for left knee disability, 
to include as secondary to residuals of fractures of the 
right tibia and fibula with traumatic arthritis of the right 
ankle, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


